Cite as 2015 Ark. App. 122

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-14-751


KENNETH RAMSEY                                   Opinion Delivered   February 25, 2015
                               APPELLANT
                                                 APPEAL FROM THE GARLAND
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CV-2013-562-I]

DR. LAWRENCE DODD and HOT                        HONORABLE LYNN WILLIAMS,
SPRINGS BONE & JOINT CLINIC,                     JUDGE
P.A.
                      APPELLEES                  AFFIRMED



                            M. MICHAEL KINARD, Judge

       Kenneth Ramsey appeals from an order dismissing with prejudice his medical-

malpractice complaint as a sanction for discovery violations. He contends that the trial court

abused its discretion in dismissing his claim. We affirm.

       Appellee Dr. Lawrence Dodd performed surgery on appellant’s wrist on April 4, 2010.

Dr. Dodd allegedly was an employee of appellee Hot Springs Bone & Joint Clinic, P.A.

Appellant filed his complaint against appellees on July 22, 2013, asserting medical

malpractice.1 Appellant alleged that Dr. Dodd acted negligently in diagnosing his condition

and in performing the surgery, leaving appellant with nerve damage, causing him pain and

suffering, and requiring additional medical treatment. Appellees answered and, on August



       1
       Appellant had sued appellees for these claims once before. That complaint was
nonsuited and dismissed without prejudice by orders of August 28, 2012, and October 3,
2012.
                                  Cite as 2015 Ark. App. 122

8, 2013, served appellant with three sets of interrogatories, three sets of requests for

production of documents, and requests for authorizations to obtain appellant’s medical,

educational, employment, tax, and Social Security records. Although appellant was obliged

to answer the discovery requests within thirty days, see Ark. R. Civ. P. 33(b)(2) & 34(b)(2),

appellant did not respond to any of the requests or provide the requested authorizations.

       Approximately four months later, on December 3, 2013, appellees sent a “good-faith”

letter to the attorney for appellant requesting appellant’s responses no later than January 3,

2014. See Ark. R. Civ. P. 37(a)(2). Appellant’s attorney responded with an e-mail stating

simply that she was “working on it.” On January 10, over five months after the discovery

requests were made and over four months after responses were due, appellees filed a motion

with the trial court seeking an order compelling appellant’s compliance. Appellant did not

respond to the motion to compel.

       On February 26, the trial court ordered appellant to provide “complete and

comprehensive” responses to all of appellees’ interrogatories and requests for production of

documents. It also ordered appellant to deliver to appellees executed authorizations for

appellant’s medical, educational, employment, tax, and Social Security records. Appellant

was given ten days to comply. The order specifically stated that appellant’s failure to comply

would result in the imposition of sanctions pursuant to Rule 37, including the possibility that

appellant’s complaint would be dismissed with prejudice.2


       2
        The trial court also entered another order on February 26. As the cause of action was
then over four years old and this second complaint had been pending for over seven months,
the second order was a pretrial order. It directed the parties to file pretrial briefs no later than

                                                 2
                                  Cite as 2015 Ark. App. 122

       On March 10, appellant provided the requested authorizations and his responses to

the discovery requests. Responses to a number of the interrogatories and requests for

documents were incomplete at best. Others were not answered at all beyond stating “[t]his

has not been determined at this time.” Appellant did not lodge any objections or seek any

protective order. On May 12, appellees filed their motion for sanctions under Ark. R. Civ.

P. 37, seeking an order dismissing appellant’s complaint. On May 14, appellant responded

to the motion for sanctions and attached an unsigned and undated “revised” set of responses

to the interrogatories setting forth some, but not all, of the missing information.

       On May 28, the trial court entered an order granting the motion for sanctions and

dismissed the complaint. The court noted that appellant had failed to provide any responses

to appellees’ discovery requests for a full seven months after they were served. The court

pointed out that appellant took no action in response to the appellees’ December 2013

“good-faith” letter and failed to respond to the January 2014 motion to compel. The court

further noted that it had warned appellant in the February 2014 order that failure to provide

discovery within thirty days would result in sanctions and that those sanctions might include

dismissal of the complaint with prejudice. The court ruled that appellant violated the

February order by providing answers that were not “complete and comprehensive” when



April 28. The briefs were to contain a number of matters, including a summary of the
claims, defenses, supporting facts, and relief sought; all proposed stipulations; the issues of fact
and law expected to be contested; a list and description of exhibits to be offered in evidence;
and the names, addresses, and phone numbers of witnesses who would be called at trial.
Appellees’ ability to fully comply with the pretrial order obviously depended in part on
appellant’s compliance with the discovery order.

                                                 3
                                 Cite as 2015 Ark. App. 122

he did finally respond. Finding that appellant’s failures were flagrant, and noting that the case

had been nonsuited once before, the court made this second dismissal one with prejudice.

See Ark. R. Civ. P. 41(b).

       On appeal, appellant contends that the trial court erred in dismissing the complaint

with prejudice. He concedes that he did not comply for seven months after discovery was

requested, ignoring along the way appellees’ “good-faith” letter and motion to compel

discovery. However, he argues that he substantially complied after the court issued its order

on the motion to compel. He attempts to excuse his failures to answer and incomplete

answers thereafter by asserting that he provided all of the information that he then had. In

the end, he argues that his failures to provide discovery were not flagrant and that the trial

court should have used a less drastic sanction than dismissal to punish his inaction. We find

no reversible error.

       If a party fails to answer an interrogatory or fails to respond to a request for inspection

or to permit inspection, the discovering party may move for an order compelling an answer

or inspection. Ark. R. Civ. P. 37(a)(2). If a party fails to obey an order to provide or permit

discovery, the trial court may make such orders as are just, including prohibiting the

disobedient party from introducing the designated matters into evidence; striking out

pleadings or parts thereof; dismissing the action; rendering judgment by default against the

disobedient party; treating the disobedience as contempt of court; and requiring the

disobedient party or his attorney to pay the reasonable expenses and attorney’s fees caused

by the failure to comply. Ark. R. Civ. P. 37(b). The imposition of sanctions for the failure


                                                4
                                 Cite as 2015 Ark. App. 122

to provide discovery rests in the trial court’s discretion, and our courts have repeatedly

upheld the trial court’s exercise of such discretion in fashioning severe sanctions for flagrant

discovery violations. Calandro v. Parkerson, 333 Ark. 603, 970 S.W.2d 796 (1998); Terrell v.

Hager, 2014 Ark. App. 48; Graham v. Sledge, 28 Ark. App. 122, 771 S.W.2d 296 (1989).

There is no requirement that the trial court make a finding of willful or deliberate disregard

under the circumstances before sanctions may be imposed for the failure to comply with

discovery requirements. Terrell, supra. A court commits an abuse of discretion when it acts

thoughtlessly, improvidently, or without due consideration. Ross Systems, Inc. v. Advanced

Environmental Recycling Technologies, Inc., 2011 Ark. 473; Hardesty v. Baptist Health, 2013 Ark.

App. 731, 431 S.W.3d 327.

       Here, the cause of action arose over four years before the dismissal from which this

appeal was taken. The lawsuit had already been dismissed once before. After the case was

refiled almost a year later, appellant failed to respond in any way to appellees’ discovery

requests for a full seven months. In that time, he also ignored appellees’ “good-faith” letter

and failed to respond to the motion to compel.

       Appellant’s first attempt to respond to discovery came on the last day to act under the

trial court’s order compelling his responses, which was six months after they originally had

been due. See Ark. R. Civ. P. 33(b)(2) and 34(b)(2). Even then, however, his answers were

far less than “complete and comprehensive.” For example, appellant offered the following

one-sentence response when asked for the names of medical witnesses, subject matter of their

expected testimony, substance of the facts and opinions to which they would testify, and a


                                               5
                                 Cite as 2015 Ark. App. 122

summary of the grounds for each opinion: “Dr. [Kevin] Rudder will testify that Dr. Dodd

did not use the standard of care while providing a service to me when I broke my wrist.”

As to other interrogatories about medical-care providers, appellant gave names and addresses

of two physicians and two facilities. He named another doctor and another facility but

provided no addresses. He failed to respond to requests for phone numbers, the treatment

received, and the dates of treatment. Appellant also failed to give addresses and phone

numbers for several of his former employers and failed to list his duties and supervisors at

those jobs. Despite the fact that appellant claimed over $300,000 in medical expenses, when

asked to produce documents relating to medical expenses and bills and to whom they were

owed or had been paid, he simply said, “This has not been determined at this time.” He

gave the same response to a request that he produce any letters, documents, or opinions

written by any expected expert medical witnesses, despite the fact that he had identified Dr.

Rudder as a standard-of-care witness. Appellant also denied having an affidavit from an

expert medical care provider establishing reasonable cause for having filed the malpractice

action, despite the fact that such an affidavit is required to be filed with the court in order

to establish reasonable cause for filing an action for medical injury due to negligence. See

Ark. Code Ann. § 16-114-209(b) (Repl. 2006).3 The above list is not exhaustive.




       3
         While our supreme court has struck the statute’s provision for mandatory dismissal
if the affidavit is not filed within thirty days after the complaint, see Summerville v. Thrower,
369 Ark. 231, 253 S.W.3d 415 (2007), section 16-114-209(b) remains valid in other respects.


                                               6
                                   Cite as 2015 Ark. App. 122

          It is true that appellant’s attorney attached “revised” interrogatory answers to her

response to appellees’ May 2014 motion for sanctions. However, that was over two months

beyond the deadline for complete responses set by the trial court in its February order on the

motion to compel. Moreover, the answers still were not complete. Finally, according to the

record before us, the revised responses were unsigned and unsworn. See Ark. R. Civ. P.

33(b) (requiring that interrogatories be answered in writing under oath and signed by the

party).

          From our review of this record, we cannot conclude that the trial court abused its

discretion. While the dismissal of a complaint with prejudice is obviously a severe sanction,

dismissal is a sanction expressly provided for under Rule 37 when a party fails to comply with

an order to provide discovery, and it is crucial to our judicial system that trial courts retain

the discretion to control their dockets. Calandro, supra. “Appellant, as plaintiff, chose to

utilize the court system to redress wrongs that had allegedly been done to [him]. When

invoking such aid, a plaintiff should be prepared and willing to follow the rules that keep the

system running in an orderly and efficient manner.” Calandro, 333 Ark. at 608, 970 S.W.2d

at 799 (citations omitted). The trial court was in a superior position to judge the actions and

motives of the litigants, and we will not second guess its ruling in this case. See Lake Village

Health Care Center, LLC v. Hatchett, 2012 Ark. 223, 407 S.W.3d 521; Calandro, supra.

          Affirmed.
          GLADWIN , C.J., and BROWN , J., agree.
          Wallace, Martin, Duke and Russell, PLLC, by: Valerie L. Goudie, for appellant.
          Malcom Law Firm, by: J. Phillip Malcom and Glenn Ritter, for appellees.



                                                7